ORDER OF TEMPORARY SUSPENSION
We have considered the Inquiry Tribunal’s Petition and supporting documents pursuant to SCR 3.165 and conclude that Respondent’s failure to file a Kentucky Income Tax Return for two years puts in grave issue whether he has the moral fitness to continue to practice law.
IT IS THEREFORE ORDERED that Respondent, Stephen R. Bodell, be and hereby is temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1. Within twenty (20) days from the date of the entry of this order of suspension, Respondent shall notify all client’s in writing of his inability to continue to represent them and shall furnish copies of the letters of notice to the Director of the Kentucky Bar Association.
2. The temporary suspension of respondent shall be effective with the entry of this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined in accordance with SCR 3.370 or SCR 3.480 or until such time as respondent can show good cause why the order of temporary suspension should be amended or dissolved.
3. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the record shall be afforded the confidentially required under SCR 3.150 unless otherwise directed by this Court.
4.Respondent pay costs of the proceeding.
ENTERED February 8, 1991.
/s/ Robert F. Stephens Chief Justice